Citation Nr: 0702883	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-40 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating in excess of 30 
percent for service-connected status post residuals of right 
radical orchiectomy for seminoma with embryonal carcinoma of 
the right testicle and atrophy of the left testicle with 
hypogonadism.

3.  Entitlement to service connection for a lung disorder 
(claimed as tuberculosis, sarcoidosis/pneumonitis, 
respiratory disorder, lung disorder, breathing problems, and 
lung cancer secondary to carcinoma of the right testicle).

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for peptic ulcer 
disease. 

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for degenerative joint 
disease. 

8.  Entitlement to service connection for low back pain.

9.  Entitlement to service connection for claudication (also 
claimed as peripheral vascular disease). 

10.  Entitlement to service connection for obesity.

11.  Entitlement to service connection for dyslipidemia.

12.  Entitlement to service connection for prostate cancer 
secondary to carcinoma of the right testicle.

13.  Entitlement to service connection for leukemia secondary 
to carcinoma of the right testicle.

14.  Entitlement to service connection for non-Hodgkin's 
lymphoma secondary to carcinoma of the right testicle.

15.  Entitlement to service connection for a kidney disorder 
secondary to carcinoma of the right testicle.

16.  Entitlement to service connection for skin melanoma 
secondary to carcinoma of the right testicle.

17.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
heart disease. 

18.  Whether new and material evidence has been received to 
reopen a previously denied cliam for service connection for 
hypertension.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, April 2005, and August 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The appellant 
entered timely notices of disagreement with the issues on 
appeal and, following the issuance of statements of the case, 
entered timely notices of appeal to the issues addressed in 
this decision.

In a June 2003 decision, the Board referred to the RO the 
issues of entitlement to a total rating based on individual 
unemployability (TDIU) that had been raised in December 1995, 
and claims for increased ratings for kidney and urinary tract 
disorder that were raised in August 1999.  It does not appear 
these issues have been addressed.  An April 2005 rating 
decision purported to decide the issue of service connection 
for a kidney condition; however, as service connection has 
already been established for a kidney disorder, which has 
been rated as 10 percent disabling under Diagnostic Codes 
7501-7511, the issue yet to be addressed is increased rating.  
These issues are again referred to the RO for appropriate 
rating action. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD symptomatology more 
nearly approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
mood lability and depressed mood, frequent angry outbursts, 
loss of animation of affect similar to flattened affect, 
grandiosity of speech, flashbacks and nightmares analogous to 
panic attacks, mild-to-moderate paranoid thinking analogous 
to impaired judgment, and difficulty in establishing and 
maintaining effective work and social relationships; PTSD 
symptoms have not manifested occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.

2.  The veteran's service-connected status post residuals 
include right radical orchiectomy and atrophy of the left 
testicle with hypogonadism; this disability has not caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the schedular rating criteria.

3.  There was no lung injury or active disease or breathing 
disorder in service; no continuous symptoms of a lung disease 
or breathing disorder since service separation; no evidence 
of active tuberculosis manifesting within three years of 
service separation; and no competent medical evidence to show 
a current disability of the lungs, including tuberculosis, 
sarcoidosis, pneumonitis, and carcinoma.  

4.  The veteran's complaints of chest pain have been related 
by competent medical evidence to non-service-connected 
coronary artery disease status post coronary artery bypass. 

5.  The veteran's peptic ulcer disease was not chronic in 
service; did not manifest to a compensable degree within a 
year of service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate a currently diagnosed peptic ulcer disease to service.

6.  The veteran's GERD was not chronic in service; GERD was 
not continuous since service separation; and there is no 
competent medical evidence to relate a currently diagnosed 
GERD to service.

7.  The veteran's degenerative joint disease was not chronic 
in service; did not manifest to a compensable degree within a 
year of service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate a currently diagnosed degenerative joint disease to 
service. 

8.  The veteran's complaints of low back pain have been 
related by competent medical evidence to non-service-
connected degenerative joint disease. 

9.  The veteran's claudication due to peripheral vascular 
disease was not chronic in service; did not manifest to a 
compensable degree within a year of service separation; was 
not continuous since service separation; the competent 
medical evidence relates peripheral vascular disease with 
claudication to non-service-connected coronary artery disease 
status post coronary artery bypass; and there is no competent 
medical evidence to relate a currently diagnosed peripheral 
vascular disease with claudication to service or a service-
connected disability. 

10.  The veteran's obesity was not chronic in service; 
obesity was not continuous since service separation; and 
there is no competent medical evidence to relate current 
obesity to service or a service-connected disability.

11.  The veteran's dyslipidemia is not a disability for VA 
disability compensation purposes.

12.  There is no competent medical evidence to show a current 
disability of prostate cancer, and no competent medical 
evidence relating prostate cancer to service-connected 
carcinoma of the right testicle.

13.  There is no competent medical evidence to show a current 
disability of leukemia, and no competent medical evidence 
relating leukemia to service-connected carcinoma of the right 
testicle.

14.  There is no competent medical evidence to show a current 
disability of non-Hodgkin's lymphoma, and no competent 
medical evidence relating non-Hodgkin's lymphoma to service-
connected carcinoma of the right testicle. 

15.  There is no competent medical evidence to show a current 
disability of the kidney (other than the service-connected 
disability of hydronephrosis and mild right hydroureter), and 
no competent medical evidence relating a distinct diagnosed 
kidney disability to service-connected carcinoma of the right 
testicle.

16.  There is no competent medical evidence to show a current 
disability of skin melanoma, and no competent medical 
evidence relating skin melanoma to service-connected 
carcinoma of the right testicle.

17.  In a May 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
heart disease; the veteran entered a notice of disagreement 
with the decision, and the RO issued a statement of the case, 
but the veteran did not enter a timely substantive appeal to 
that decision.  

18.  Since the May 1991 RO rating decision, the additional 
evidence received that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for heart 
disease. 

19.  The veteran's coronary artery disease was not chronic in 
service; did not manifest to a compensable degree within a 
year of service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate a currently diagnosed coronary artery disease (status 
post coronary artery bypass) to service.

20.  In a January 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension; the veteran entered a notice of disagreement 
with the decision, and the RO issued a statement of the case, 
but the veteran did not enter a timely substantive appeal to 
that decision.  

21.  Since the January 1990 RO rating decision, the 
additional evidence received that was not previously 
submitted to agency decisionmakers, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension. 

22.  The veteran's hypertension was not chronic in service; 
did not manifest to a compensable degree within a year of 
service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate diagnosed hypertension to service.




CONCLUSIONS OF LAW

1.  The veteran's PTSD symptoms more nearly approximate the 
schedular criteria for a 50 percent rating.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 30 percent for 
service-connected status post residuals of right radical 
orchiectomy for seminoma with embryonal carcinoma of the 
right testicle and atrophy of the left testicle with 
hypogonadism have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321(b), 3.159, 4.1-4.14, 4.115b, 
Diagnostic Code 7524 (2006).

3.  A lung disorder (claimed as tuberculosis, sarcoidosis, 
pneumonitis, respiratory disorder, lung disorder, breathing 
problems, and lung cancer secondary to carcinoma of the right 
testicle) was not incurred in, or aggravated by, active 
military service, and may not be  presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.370, 3.371, 3.372, 3.374, 3.375 (2006). 

4.  Chest pain is not a distinct disability for VA disability 
compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 

5.  Peptic ulcer disease was not incurred in, or aggravated 
by, active military service, and may not be  presumed to have 
been incurred in or aggravated by military  service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107  (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006). 

6.  GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006). 

7.  Degenerative joint disease was not incurred in, or 
aggravated by, active military service, and may not be  
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107  (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).  

8.  Low back pain is not a distinct disability for VA 
disability compensation purposes.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

9.  Claudication (also claimed as peripheral vascular 
disease) was not incurred in, or aggravated by, active 
military service, and may not be  presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).   

10.  Obesity was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

11.  Dyslipidemia is not a disability for VA disability 
compensation purposes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

12.  Prostate cancer was not incurred in or aggravated by 
active military service, may not be presumed to have been 
incurred in or aggravated by military service and is not 
proximately due to or the result of carcinoma of the right 
testicle.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

13.  Leukemia was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in or aggravated by military service and is not proximately 
due to or the result of carcinoma of the right testicle.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).

14.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of carcinoma of the right testicle.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

15.  A kidney disorder (distinct from the service-connected 
kidney disability) was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of carcinoma of the right testicle.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

16.  Skin melanoma was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of carcinoma of the right testicle.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

17.  The May 1991 rating decision that denied service 
connection for heart disease became final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2006).  

18.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for heart 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

20.  A heart disease, including coronary artery disease 
(status post bypass), was not incurred in, or aggravated by, 
active military service, and may not be  presumed to have 
been incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

21.  The January 1990 rating decision that denied service 
connection for hypertension became final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2006).  

22.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

23.  Hypertension was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify and assist claimants is not applicable to 
cases where the law is dispositive.  VAOPGCPREC 5-2004.  

VA notice and duty to assist letters and telephone notices 
dated in November 2003, March 2004, November 2004, March 
2005, and July 2005 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought on appeal, of what VA would do or had done, 
and what evidence the veteran should provide, and informed 
the veteran that it was his responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims are 
being denied, and no effective date will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service and VA medical records, VA examination reports, VA 
outpatient treatment and hospitalization records, a personal 
hearing transcript, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issues on appeal and that VA 
has satisfied the duty to assist.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claims that VA has not sought. 

The new and material issues on appeal were characterized as 
claims to reopen service connection for heart disease and 
hypertension, and the RO denied reopening of the claims, 
whereas the Board is reopening these claims, and will address 
on the merits the issues of service connection for heart 
disease and hypertension.  In this case, in attachments to 
notice letters, VA notified the veteran of the requirements 
to substantiate claims for service connection; the veteran 
has at all times addressed the claims for service connection 
on the merits; he has not been misled into addressing the 
question of reopening of the claim so as to fail to address 
the merits of the service connection claims; and the veteran 
was afforded a personal hearing to present testimony with the 
benefit of representation.  In addition, because there is no 
evidence of in-service cardiovascular injury, disease, or 
event, under the facts of this case, no additional 
examination or medical opinion would aid in substantiating 
claims for service connection for heart disease or 
hypertension.  A remand is not warranted where there would 
not result any significant benefit to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

In addition, some of the veteran's claims on appeal are 
denied as lacking legal merit.  Where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, 
review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Increased Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The disability rating for the veteran's service-connected 
PTSD was increased to 30 percent in the August 2005 rating 
decision on appeal.  The veteran disagreed with the 30 
percent rating, and contends that a higher rating than 30 
percent is warranted because his PTSD symptoms had recently 
increased, especially since Hurricane Katrina.  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the veteran's service-connected PTSD 
symptomatology more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as mood lability and depressed mood, 
frequent angry outbursts, loss of animation of affect similar 
to flattened affect, grandiosity of speech, flashbacks and 
nightmares analogous to panic attacks, mild-to-moderate 
paranoid thinking analogous to impaired judgment, and 
difficulty in establishing and maintaining effective work and 
social relationships, as contemplated by a 50 percent 
disability rating under Diagnostic Code 9411.  

A July 2005 VA PTSD examination report reflects reports or 
clinical findings of flashbacks, nightmares, insomnia, 
inability to tolerate crowds, a preference for being alone, 
easy agitation, mood lability, and frequent angry outbursts.  
The VA examiner characterized the veteran's PTSD symptoms as 
being of moderate severity and resulting in moderate 
impairment in social and occupational functioning.  VA 
outpatient treatment records dated in 2004 and 2005 include 
evidence of anxiety, difficulty with concentration, and 
needing to stay busy, depressed mood, less animated affect, 
and grandiosity of speech.

The July 2005 VA examiner assigned a Global Assessment of 
Functioning (GAF) scale score of 60.  The GAF is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)).  The GAF 
is based on all the veteran's psychiatric impairments.  A GAF 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).

The veteran's PTSD symptoms have not manifested occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships, as required for a higher 
disability rating of 70 percent under Diagnostic Code 9411.  
For these reasons, the Board finds that the schedular 
criteria for a 50 percent rating, but no higher, for service-
connected PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.7


Increased Rating for Right Orchiectomy and Left Hypogonadism

The veteran's service-connected residuals of a right 
orchiectomy were rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7524, which provides for a maxim 30 percent rating for 
removal of both testes.  A Note to Diagnostic Code 7524 
provides that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

In this veteran's case, the evidence shows that the veteran 
underwent a radical orchiectomy on the right side, and has 
hypogonadism of the left testicle due to the right-sided 
orchiectomy.  A 30 percent (maximum schedular) rating under 
Diagnostic Code 7524 specifically recognizes a loss of both 
testicles.  A higher schedular rating is not provided for 
this disability.  

Because the veteran is in receipt of the maximum schedular 
disability rating under Diagnostic Code 7524, the Board has 
considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but finds no evidence that the veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for 
referral for an extraschedular evaluation for the veteran's 
service-connected disability under the provisions of 38 
C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For these reasons, the criteria for a rating in excess of 30 
percent for service-connected status post residuals of right 
radical orchiectomy for seminoma with embryonal carcinoma of 
the right testicle and atrophy of the left testicle with 
hypogonadism have not been met.   

Service Connection for Lung Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as malignant tumors, to a degree of 10 
percent or more within one year from separation from service, 
or tuberculosis, to a degree of 10 percent within three years 
of service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (in effect prior to October 10, 2006).  The 
secondary service connection regulation was revised, 
effective from October 10, 2006; however, in this case, the 
Board will apply the version of 38 C.F.R. § 3.310(a) that was 
in effect prior to October 10, 2006 because the previous 
version of this regulation is potentially more favorable to 
the veteran.    

As with any claim, when there is an approximate balance of 
positive and  negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

Through various claims for service connection, the veteran 
contends that he currently has a disorder that affects the 
lungs - claimed variously as tuberculosis, sarcoidosis, 
pneumonitis, and cancer -and that such disability is related 
to his active duty service.  He further contends that he has 
lung cancer, and that the lung cancer is related to his 
service-connected disability of carcinoma of the right 
testicle. 

After a review of the evidence, the Board finds that there 
was no active chronic lung or breathing disorder in service; 
there were no continuous symptoms of a lung or breathing 
disorder since service separation; there is no evidence of 
active tuberculosis manifesting within three years of service 
separation; and there is no competent medical evidence of 
record to show a current disability of the lungs, including 
active tuberculosis, sarcoidosis, pneumonitis, and carcinoma.  

The service medical evidence includes a November 1967 X-ray 
report that shows a previous exposure to primary and 
secondary cases of pulmonary tuberculosis, but does not show 
active tuberculosis during service.  The evidence of record 
also does not show evidence of active tuberculosis within 
three years of service separation.  The regulatory provisions 
of 38 C.F.R. § 3.370 that assume the occurrence of 
tuberculosis in service are not controlling in this case 
because in this case chest X-rays were made and the results 
are available.  The regulatory provisions of 38 C.F.R. 
§ 3.371 require evidence of activity of tuberculosis to meet 
the three year presumption.  The provisions of 38 C.F.R. 
§ 3.374 pertain to acceptance of a diagnosis of active 
pulmonary tuberculosis, but do not address the veteran's 
inactive tuberculosis during service. 

The veteran's lay assertion to the effect that he has a 
current disability of the lungs that is related to service 
does not constitute the required competent medical evidence 
to establish service connection.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

In this case, service medical records are negative for any 
complaints, findings, treatment, or diagnosis of an active 
lung disorder or disorder manifesting breathing difficulties.  
The competent medical evidence of record further shows no 
medical diagnosis of current active disability of the lungs 
or disability that affects breathing.  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For these reasons, the Board finds that the veteran does not 
have a lung disorder (claimed as tuberculosis, sarcoidosis, 
pneumonitis, respiratory disorder, lung disorder, breathing 
problems, and lung cancer secondary to carcinoma of the right 
testicle) that was incurred in, or aggravated by, active 
military service or a service-connected disability, and a 
lung disorder may not be presumed to have been incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307,  3.309, 
3.310.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and service connection must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Chest Pain

The veteran claimed service connection for chest pain, and 
the RO adjudicated and denied the issue of service connection 
for chest pain.  Chest pain is not a separate disability for 
VA disability compensation purposes.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, the 
competent medical evidence of record shows that the veteran's 
complaints of chest pain have been associated with his non-
service-connected coronary artery disease (status post 
coronary artery bypass).  Accordingly, the Board finds that a 
claim for service connection lacks legal merit, so the 
provisions of reasonable doubt are not applicable in this 
case, and the claim must be denied.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service Connection for Peptic Ulcer Disease

Service connection for peptic ulcers was previously denied in 
a May 1991 rating decision that became final.  The basis of 
the prior final denial of service connection included that 
there was no current medical diagnosis of peptic ulcer 
disease.  

The August 2005 rating decision on appeal reflects that the 
RO determined that new and material evidence to reopen the 
claim for peptic ulcer disease had been received, reopened 
the claim, and adjudicated the claim on the merits.  Because 
the Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, the Board will 
determine whether new and material evidence has been received 
and, if so, consider entitlement to service connection on the 
merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 
2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.

The Board finds the additional evidence both new and 
material, and the claim for service connection for peptic 
ulcer disease is reopened.  Additional new and material 
evidence received since the May 1991 decision includes a 
medical diagnosis of peptic ulcer disease.  

Turning to the merits of the service connection claim, the 
veteran contends that stress in service could have caused his 
peptic ulcers.  Service medical records are negative for any 
complaints, findings, or diagnosis of peptic ulcer, including 
negative history and clinical findings at the service 
separation examination.  

The post-service treatment records first show a diagnosis of 
peptic ulcer disease many years after service in July 1986, 
and there is no competent medical evidence of record that 
relates the post-service peptic ulcer to any in-service 
injury or disease or relates the peptic ulcer disease to a 
service-connected disability.  The veteran is competent to 
testify about symptoms he experienced at any time, but is not 
competent to relate his diagnosed peptic ulcer disease to 
service.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran's peptic ulcer disease was not chronic in 
service; did not manifest to a compensable degree within a 
year of service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate a currently diagnosed peptic ulcer disease to service.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for GERD

The veteran contends that stress in service could have caused 
his GERD.  Service medical records are negative for any 
complaints, findings, or diagnosis of GERD, including 
negative history and clinical findings at the service 
separation examination.  The post-service treatment records 
first show a diagnosis of GERD many years after service, and 
there is no competent medical evidence of record that relates 
the post-service GERD to any in-service injury or disease or 
that relates the GERD to a service-connected disability.  The 
veteran is competent to testify about symptoms he experienced 
at any time, but is not competent to diagnose GERD in service 
or to relate his diagnosed GERD to service.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for Degenerative Joint Disease

The veteran contends that he has degenerative joint disease 
that is related to service.  He complained of low back and 
hip pain during treatment after service.  

Service medical records are negative for any complaints, 
findings, or diagnosis of degenerative joint disease, 
including negative history and clinical findings at the 
service separation examination.  Service medical records show 
a complaint of low back pain in service in March 1968, and 
another complaint of low back pain in conjunction with sore 
throat and headaches in 1970; however, the service separation 
examination shows no complaints or residuals findings of back 
disorder.  

The post-service medical evidence does not show degenerative 
joint disease manifesting to a compensable degree within a 
year of service separation.  The post-service treatment 
records first show a diagnosis of degenerative joint disease 
many years after service, and there is no competent medical 
evidence of record that relates the post-service degenerative 
joint disease to any in-service injury or disease, including 
complaints of low back pain in service.  The veteran is 
competent to testify about symptoms he experienced at any 
time, including low back pain, but is not competent to relate 
his diagnosed degenerative joint disease to service.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claim, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Low Back Pain

The veteran claimed service connection for low back pain, and 
the RO adjudicated and denied the issue of service connection 
for low back pain.  Low back pain is not a separate 
disability for VA disability compensation purposes.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In addition, the competent medical evidence of record shows 
that the veteran's complaints of low back pain have been 
associated with his non-service-connected degenerative joint 
disease.  Accordingly, the Board finds that a claim for 
service connection for low back pain lacks legal merit, so 
the provisions of reasonable doubt are not applicable in this 
case, and the claim must be denied.  Where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of VA's duty to notify and assist is not 
necessary.  See generally Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Mason v. Principi, 16 Vet. App. 129 
(2002).

Service Connection for Claudication (Peripheral Vascular 
Disease)

The veteran contends that he has claudication or peripheral 
vascular disease that is related to service.  Service medical 
records are negative for any complaints, findings, or 
diagnosis of peripheral vascular disease, including negative 
history and clinical findings at the service separation 
examination.  The post-service medical evidence does not show 
peripheral vascular disease manifesting to a compensable 
degree within a year of service separation.  The post-service 
treatment records first show a diagnosis of peripheral 
vascular disease many years after service, and there is no 
competent medical evidence of record that relates the post-
service peripheral vascular disease to any in-service injury 
or disease.  The competent medical evidence relates 
claudication to the non-service-connected coronary artery 
disease (status post coronary artery bypass). 

The veteran is competent to testify about symptoms he 
experienced at any time, including lower leg pain and 
cramping, but is not competent to relate his diagnosed 
peripheral vascular disease to service.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and service connection must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



Service Connection for Obesity

The veteran contends that he has obesity that is related to 
service.  Service medical records are negative for any 
complaints, findings, or diagnosis of obesity, including 
negative history and clinical findings at the service 
separation examination.  The post-service medical evidence 
first shows obesity many years after service, and there is no 
competent medical evidence of record that relates the post-
service obesity to any in-service injury or disease or 
relates obesity to a service-connected disability.  

The veteran is not competent to relate obesity to service.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Dyslipidemia

The veteran claimed service connection for dyslipidemia, and 
the RO adjudicated and denied the issue of service connection 
for dyslipidemia.  Dyslipidemia is a clinical measure, and is 
not a disability for VA disability compensation purposes.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Accordingly, the Board finds that a claim for service 
connection lacks legal merit, so the provisions of reasonable 
doubt are not applicable in this case, and the claim must be 
denied.  Where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Service Connection for Prostate Cancer

The veteran contends that he now has prostate cancer due to 
his service-connected carcinoma of the right testicle.  There 
is no competent medical evidence to show a current disability 
of prostate cancer, and no competent medical evidence 
relating prostate cancer to service-connected carcinoma of 
the right testicle.  For these reasons, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Leukemia

The veteran contends that he now has leukemia due to his 
service-connected carcinoma of the right testicle.  There is 
no competent medical evidence to show a current disability of 
leukemia, and no competent medical evidence relating leukemia 
to service-connected carcinoma of the right testicle.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Non-Hodgkin's Lymphoma

The veteran contends that he now has non-Hodgkin's lymphoma 
due to his service-connected carcinoma of the right testicle.  
There is no competent medical evidence to show a current 
disability of non-Hodgkin's lymphoma, and no competent 
medical evidence relating non-Hodgkin's lymphoma to service-
connected carcinoma of the right testicle.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for a Kidney Disorder

The veteran contends that he now has a kidney disorder (other 
than service-connected kidney disorder) due to his service-
connected carcinoma of the right testicle.  There is no 
competent medical evidence to show a current disability of 
kidney disorder (other than already service-connected kidney 
disability), and no competent medical evidence relating a 
kidney disorder to service-connected carcinoma of the right 
testicle.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Skin Melanoma

The veteran contends that he now has skin melanoma due to his 
service-connected carcinoma of the right testicle.  There is 
no competent medical evidence to show a current disability of 
skin melanoma, and no competent medical evidence relating 
skin melanoma to service-connected carcinoma of the right 
testicle.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence to Reopen Service Connection for 
Heart Disease

In this case, the veteran had active duty service from March 
1967 to November 1970.  In a May 1991 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for heart disease, finding that heart disease did 
not manifest in service, did not manifest to a compensable 
degree since service separation, and there was no competent 
medical evidence of a current disability of heart disease.  
The veteran entered a notice of disagreement with the 
decision, and the RO issued a statement of the case, but the 
veteran did not enter a timely substantive appeal to that 
decision.  The November 1992 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103.  

In September 2003, the veteran effectively entered a request 
to reopen service connection for heart disease.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  The May 2004 RO rating decision on appeal 
denied reopening of the claim for service connection for 
heart disease.  The Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final November 1992 RO rating decision.

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the November 1992 RO 
rating decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for heart 
disease.  The additional evidence of record since the 
November 1992 decision includes extensive VA treatment 
records that show a current diagnosis of heart disease, 
coronary artery disease status post bypass.  For these 
reasons, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for heart disease (coronary artery disease).  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2006).  Having reopened 
the claim for service connection, the Board will address the 
merits of such claim. 

Turning to the merits of the claim, the Board finds that the 
veteran's coronary artery disease was not chronic in service; 
did not manifest to a compensable degree within a year of 
service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate a currently diagnosed coronary artery disease (status 
post coronary artery bypass) to service.  For these reasons, 
the Board finds that a heart disorder, including coronary 
artery disease, was not incurred in, or aggravated by, active 
military service, and may not be  presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

New and Material Evidence to Reopen Service Connection for 
Hypertension

In a January 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension, finding that hypertension had not been 
diagnosed in service or until years after service separation.  
In a May 1991 rating decision during the appeal, the RO 
continued the denial of service connection for hypertension, 
finding that hypertension did not manifest in service, and 
did not manifest to a compensable degree since service 
separation.  In a November 1992 decision during the appeal, 
the RO continued the denial of service connection for 
hypertension, finding that there was no competent medical 
evidence that hypertension was a radiogenic disease.  The 
veteran entered a notice of disagreement with the January 
1990 decision, and the RO issued a statement of the case, but 
the veteran did not enter a timely substantive appeal to that 
decision.  The January 1990 decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103.  

In June 2004, the veteran effectively entered a request to 
reopen the previously denied claim for service connection for 
hypertension.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  The April 
2005 RO rating decision on appeal denied reopening of the 
claim for service connection for hypertension.  

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the January 1990 RO 
rating decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension.  The additional evidence of record since the 
January 1990 decision includes extensive VA treatment records 
that show a diagnosis of benign essential hypertension, and 
includes the veteran's personal hearing testimony to the 
effect that he experienced a lot of stress in service, and 
the veteran's testimony that he may have had hypertension in 
service, and he had been experiencing hypertension since he 
sought treatment at VA.  For these reasons, the Board finds 
that new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2006).  
Having reopened the claim for service connection, the Board 
will address the merits of such claim. 

Turning to the merits of the claim, the Board finds that the 
veteran's hypertension was not chronic in service; did not 
manifest to a compensable degree within a year of service 
separation; was not continuous since service separation; and 
there is no competent medical evidence to relate a currently 
diagnosed hypertension to service.  The evidence shows that 
at the service separation examination the clinical evaluation 
of the cardiovascular system was normal, notwithstanding a 
blood pressure reading of 120/96.  There is no evidence of 
diagnosis or treatment for hypertension until years after 
service in July 1986, when hypertension was diagnosed based 
on a one month history of high blood pressure.  Subsequent VA 
examinations and treatment records reference a history of 
onset and diagnosis of hypertension in 1986.  The additional 
diagnosis of benign essential hypertension does not tend to 
show that the veteran's hypertension, which was first 
diagnosed years after service separation in 1986, began in 
service, manifested within a year of service, or is related 
to service.  The veteran's personal hearing testimony 
constitutes additional lay evidence that the veteran though 
he may have been treated for hypertension since VA treatment 
after service separation, but does not provide the necessary 
competent medical evidence of hypertension in service, 
hypertension to a compensable degree within a year of service 
separation, or competent medical evidence to relate 
hypertension first shown years after service to any in-
service injury or disease.  

For these reasons, the Board finds that hypertension was not 
incurred in, or aggravated by, active military service, and 
may not be  presumed to have been incurred in or aggravated 
by military  service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.  The Board finds that a preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating of 50 percent for service-connected PTSD 
is granted, subject to the criteria for payment of monetary 
awards.

An increased rating in excess of 30 percent for service-
connected status post residuals of right radical orchiectomy 
for seminoma with embryonal carcinoma of the right testicle 
and atrophy of the left testicle with hypogonadism is denied.

Service connection for a lung disorder (claimed as 
tuberculosis, sarcoidosis/pneumonitis, respiratory disorder, 
lung disorder, breathing problems, and lung cancer secondary 
to carcinoma of the right testicle) is denied.

Service connection for chest pain is denied.

Service connection for peptic ulcer disease is denied. 

Service connection for GERD is denied.

Service connection for degenerative joint disease is denied. 

Service connection for low back pain is denied.

Service connection for claudication (also claimed as 
peripheral vascular disease) is denied. 

Service connection for obesity is denied.

Service connection for dyslipidemia is denied.

Service connection for prostate cancer secondary to carcinoma 
of the right testicle is denied.

Service connection for leukemia secondary to carcinoma of the 
right testicle is denied.

Service connection for non-Hodgkin's lymphoma secondary to 
carcinoma of the right testicle is denied.

Service connection for a kidney disorder secondary to 
carcinoma of the right testicle is denied.

Service connection for skin melanoma secondary to carcinoma 
of the right testicle is denied.

New and material evidence has been received, and a claim for 
service connection for heart disease is reopened and denied. 

New and material evidence has been received, and a claim for 
service connection for hypertension is reopened and denied. 


______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


